Title: To John Adams from Hannah Adams, November 1817
From: Adams, Hannah
To: Adams, John


				
					To the Hon. John Adams, LL. D. Formerly President of the United States.Sir,
					Boston, November, 1817.

				
				Sensible of the honour I received by your permitting me to prefix your name to the second and third editions of this work, I am desirous that the present should appear under the same respectable and distinguished patronage.

The talents and virtues which you have exhibited, both in public and private life, will, I trust, be duly appreciated by the rising generation; and it is my ardent wish, that your ability and integrity may be perpetuated in your descendants. I am most respectfully, /

Sir, your most obliged /

and very humble servant,
				
					Hannah Adams.
				
				
			